Appeal by defendant from a judgment of the Supreme Court, Queens County, rendered July 14, 1971, convicting him of attempted manslaughter in the second degree, upon his plea of guilty, and sentencing him to an indeterminate prison term not to exceed seven years. Judgment reversed, on the law, and case remanded to the Criminal Term for further proceedings not inconsistent herewith. At the time of the change of plea, the trial court, *587before accepting it, elicited information from defendant which cast doubt upon his guilt of the crime to which he pleaded guilty. Both the statement obtained from him by the- police and the version he gave at the change of plea cast extreme doubt upon his guilt. Accordingly, the court was obligated to so inform him and to explain the possibility of going to trial (People v. Serrano, 15 N Y 2d 304). Therefore, defendant should be permitted to replead. We have examined the other contentions raised by appellant and find them without merit. Hopkins, Acting P. J., Munder, Martuscello, Gulotta and Brennan, JJ., concur.